I am not able to agree with the majority opinion in this case. The money involved never became the property of the bank nor any part of a trust fund for the benefit of creditors. When the bank accepted the deed executed by Emma Weiss and the check executed by Fred Weiss with directions from both parties to deliver the deed to Fred and the check to Emma when Fred's attorney approved the title to the land conveyed by the deed, the bank became the agent and trustee of both parties. The bank had no authority to cancel the check and issue a draft in its stead. It had no authority to do anything with the check but to deliver it to Emma when the title was approved or to return it to Fred if the title were not approved. Canceling the check and charging the amount thereof to Fred's account did not transfer title to the money to the bank. Emma never consented to the cancellation of the check, nor to the purchase *Page 522 
of a draft, nor the deposit of the proceeds of the check to her account in the bank. The relationship of debtor and creditor never arose between her and the bank. When the bank canceled the check it became an involuntary trustee of the amount of the check for the one entitled to the proceeds of the check. The act of the cashier of the bank in canceling the check was wrongful and unlawful, and as said in the dissenting opinion in Farmers' Saving Bank et al v. Bergin et al, 52 S.D. 1, 216 N.W. 597, 599: "It was pointed out by this court in City of Sturgis v. Bank,38 S.D. 317, 161 N.W. 327, that money wrongfully or unlawfully deposited in a bank did not become a part of the fund for the benefit of the general creditors when the bank became insolvent." This is the rule followed in Yellowstone County v. Bank, 46 Mont. 439, 128 P. 596, and State v. Bruce, 17 Idaho, 1, 102 P. 831, L.R.A. 1916C, 1, 134 Am. St. Rep. 245. To me it is plain robbery to take this woman's money under the circumstances disclosed by the record in this case, and distribute it to the creditors of the bank. She was not a depositor and never became a creditor. She never consented that her money should be mingled with or become a part of the funds of the bank. The disposition of this case made by the majority of the court is justified by the claimed fact that the funds of the bank were not augmented by the transaction. This contention is not warranted by the facts. When the cashier canceled Fred Weiss' check he is presumed to have withdrawn the amount of the check from the funds of the bank and paid the money to Emma. This depleted the funds of the bank to that extent; and when he issued the draft and charged the amount of it to Emma, he augmented the funds of the bank just that much.
I am aware that the disposition made of this case is supported by former decisions of this court, but they were wrong, and should not be followed. *Page 523